Citation Nr: 1116886	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus type 2 effective October 22, 2007,

2.  Entitlement to a disability evaluation in excess of 60 percent for atherosclerotic heart disease effective October 22, 2007.

3.  Entitlement to a disability evaluation in excess of 20 percent for right lower extremity peripheral neuropathy effective October 22, 2007.

4.  Entitlement to a disability evaluation in excess of 20 percent for left lower extremity peripheral neuropathy effective October 22, 2007.

5.  Entitlement to a disability evaluation in excess of 30 percent for right upper extremity peripheral neuropathy effective October 22, 2007.

6.  Entitlement to a disability evaluation in excess of 20 percent for left upper extremity peripheral neuropathy effective October 22, 2007.

7.  Entitlement to a total disability evaluation based on unemployability due to service-connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran submitted an additional statement in April 2010, following certification of the appeal.  He did not submit records or other evidence and a remand for the RO to consider the statement and issue a supplemental statement of the case would serve no useful purpose and is not required.  See 38 C.F.R. § 20.1304 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

As discussed below, the Board considers the Veteran's April 2010 statement a notice of disagreement with the March 2010 denial of entitlement to TDIU.  This issue is addressed in the REMAND portion and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes does not require insulin, restricted diet, and regulation of activities.

2.  The Veteran's atherosclerotic heart disease does not result in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  The Veteran's right lower extremity peripheral neuropathy is not manifested by moderately severe incomplete paralysis of the sciatic nerve.

4.  The Veteran's left lower extremity peripheral neuropathy is not manifested by moderately severe incomplete paralysis of the sciatic nerve.  

5.  The Veteran's right upper extremity peripheral neuropathy is not manifested by severe incomplete paralysis of the median nerve.

6.  The Veteran's left upper extremity peripheral neuropathy is not manifested by severe incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  For the period since October 22, 2007, the criteria for an evaluation greater than 20 percent for diabetes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).  

2.  For the period since October 22, 2007, the criteria for an evaluation greater than 60 percent for atherosclerotic heart disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2010).  

3.  For the period since October 22, 2007, the criteria for an evaluation greater than 20 percent for right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).  

4.  For the period since October 22, 2007, the criteria for an evaluation greater than 20 percent for left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520.  

5.  For the period since October 22, 2007, the criteria for an evaluation greater than 30 percent for right upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2010).  

6.  For the period since October 22, 2007, the criteria for an evaluation greater than 20 percent for left upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8515.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met with regard to the issues decided.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The claims file contains VA medical records and private medical records.  The Veteran was provided numerous VA examinations during the course of this appeal, and on review, the examinations are adequate for rating purposes.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the U. S. Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).




Diabetes mellitus

In May 2008, the RO granted entitlement to service connection for diabetes mellitus type 2 and assigned a 20 percent evaluation effective October 22, 2007.  The Veteran disagreed with the assigned evaluation and subsequently perfected this appeal.  

Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); and requiring insulin, restricted diet, and regulation of activities (40 percent).  38 C.F.R. § 4.119, Diagnostic Code 7913.  The term "regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Note (1) to this provision states that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

On VA examination in November 2007, the Veteran reported that he was compliant with his diet and weight was stable.  He denied any hospitalization for diabetic ketoacidosis or hypoglycemia.  He does not have to restrict his activities to avoid hypoglycemia.  He sees his primary care physician every 3 months for diabetic follow up.  He takes oral medication.  

VA medical records show treatment for diabetes.  Medication list includes Glyburide and Metformin tablets.  

The Veteran most recently underwent a VA diabetes examination in May 2009.  He takes various medications, including Glyburide and Metformin.  The Veteran has never been hospitalized for diabetes and has never been on insulin.  He has no history of diabetic ketoacidosis or hypoglycemia.  Diagnosis was diabetes mellitus type 2.  The examiner noted that the Veteran did not have complete fine tuning of his diabetes and sugar control at that time.  

On review, the Veteran takes oral medications for his diabetes and there is no evidence that he requires insulin.  There is also no evidence that regulation of activities is required.  Accordingly, the criteria for an evaluation greater than 20 percent are not met.  

At no time during the appeal period has the Veteran's diabetes been more than 20 percent disabling and staged ratings are not warranted.  See Fenderson.  

In in October 2007, digital retinal imaging showed possible mild diabetic retinopathy in the right eye.  December 2007 and May 2009 VA eye examinations, however, indicated diabetes without retinopathy.  A July 2009 VA opinion also stated that it was not at least as likely as not that the Veteran's cataract was secondary to diabetes.  On review, the Veteran does not have a current eye disability associated with diabetes and consideration of a separate compensable evaluation is not warranted.  

Atherosclerotic heart disease

In May 2008, the RO granted entitlement to service connection for atherosclerotic heart disease associated with diabetes and assigned a 60 percent evaluation effective October 22, 2007.  The Veteran disagreed with the assigned evaluation and subsequently perfected this appeal.  

Pursuant to the rating schedule, arteriosclerotic heart disease (coronary artery disease) is evaluated as follows: more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

A private nuclear stress test report dated in November 2006 indicates a left ventricular ejection fraction of 64 percent.  

An October 2007 statement from Dr. D. R., a private cardiologist, indicates that the Veteran had a 100 percent occlusion of the right coronary artery and that a successful angioplasty was performed in June 2006.  The Veteran was last seen in June 2006 and at that time, there was no evidence of recurrent myocardial ischemia.  

The Veteran underwent a VA examination in November 2007.  Echocardiogram showed an ejection fraction of 50 percent.  EKG showed normal sinus rhythm, 66 beats per minute; and minimal voltage criteria for left ventricle hypertrophy.  Clinical functional capacity was 8-9 METs.  

On VA examination in May 2009, the Veteran reported that his capacity for exercise remained low and he continues to have shortness of breath with mild exertion such as walking a block or trying to climb a flight of stairs.  EKG showed a normal sinus rhythm with first-degree AV block, otherwise, normal EKG with a ventricular rate of 68.  Myocardial perfusion test showed no exercise induced left ventricular myocardial ischemia.  Exercise stress test showed METs of 7.2.  Diagnosis was coronary artery disease status post stent and thrombus removal in the recent past.  The Veteran still had decreased exercise capabilities since surgery.  Addendum dated in May 2009 indicates normal nuclear images, with left ventricle ejection fraction of 71 percent.  The examiner noted no ischemia, good left ventricle function, non cardiac symptoms.  

The evidence of record does not show coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  The criteria for an evaluation greater than 60 percent are not met.  

At no time during the appeal period has the Veteran's heart disease been more than 60 percent disabling and staged ratings are not warranted.  See Fenderson.

Peripheral neuropathy

In May 2008, the RO granted entitlement to service connection for peripheral neuropathy of the upper and lower extremities associated with diabetes.  The disabilities were evaluated as follows: right lower extremity peripheral neuropathy, 20 percent from October 22, 2007; left lower extremity peripheral neuropathy, 20 percent from October 22, 2007; right upper extremity peripheral neuropathy, 30 percent from October 22, 2007; and left upper extremity peripheral neuropathy, 20 percent from October 22, 2007.  The Veteran disagreed with the assigned evaluations and subsequently perfected this appeal.  

The Veteran was seen for a VA podiatry consult in November 2007.  Neurological examination (Semmes-Weinstein) was intact on the right and the left.  

The Veteran underwent a VA examination in December 2007.  At that time, he reported a history of tingling, numbness and paresthesias of both upper and lower extremities mostly on the hands, legs, and feet off and on for the last few years.  The numbness symptoms last briefly, but he is getting more numbness on both lower extremities.  There are no painful neuropathy symptoms or dysesthesia.  On neurological examination, motor strength was 5/5 and tone and bulk were normal.  Deep tendon reflexes were 2+ symmetrical throughout upper and lower extremities.  Gait was normal.  There was decreased pinprick and light touch sensation noted distally and symmetrically, moderate sensory loss noted on both hands, legs, and feet, and moderate vibration sense decreased on both big toes.  There was also decreased pinprick and light touch sensation moderately noted on the lateral aspect of both thighs.  Diagnosis was peripheral neuropathy of both upper and lower extremities secondary to diabetes mellitus type 2; and meralgia paresthetica of lateral femoral cutaneous nerve on both thighs.  The examiner commented that the neuropathy condition was moderately severe and chronically and gradually progressive.  

The Veteran was seen for a VA plastic surgery consult in January 2009.  He reported a 10 year history of left hand numbness, which would occur while he was playing guitar.  His entire hand would go numb in a glove distribution and it got progressively worse and later his right hand also began to develop glove distribution numbness at night.  This improved completely on the right with use of a night time splint and he also had a left carpal tunnel cortisone injection in December 2008.  On examination, there was no thenar or hypothenar atrophy bilaterally and sensation was reported as intact to light touch over the median, radial, and ulnar distributions.  Strength was 5/5 bilaterally.  Electrodiagnostic evidence was consistent with sensorimotor median neuropathy across the wrist segment consistent with a clinical diagnosis of carpal tunnel syndrome.  It was moderate to severe on the left and mild to moderate on the right based on electrodiagnostic and clinical findings.  There was no electrodiagnostic evidence of cervical radiculopathy or peripheral polyneuropathy.  The Veteran underwent a left carpal tunnel release in February 2009.  A March 2009 note indicates the post-operative course was uncomplicated and that the Veteran was playing his guitar without difficulty.  Sensation in the left hand was subjectively improved.  

On VA examination in May 2009, the Veteran complained of intermittently progressive symptoms that have been getting worse over the last few years.  The numbness symptoms now last longer and he has constant numbness of both lower extremities.  He also gets numbness of the lateral aspect of both thighs intermittently.  On neurological examination, strength was 5/5 and tone and bulk were normal.  Deep tendon reflexes on the upper extremities were 2+ symmetrical on biceps and brachioradialis; and triceps were 1+ symmetrical.  On the lower extremities, knee jerks were 2+ symmetrical and ankle jerks were 1+ symmetrical.  Gait was normal.  There was moderately decreased pinprick and light touch sensation noted on both upper and lower extremities mostly distally on the hands, legs, and feet and bilaterally and symmetrically.  Moderately decreased timed vibration sense on both big toes.  The examiner commented that the neuropathy condition was chronically and gradually progressive and moderately severe.  The Veteran reported that he left his job because it required prolonged sitting, walking, and standing, which aggravates the symptoms.  There was no painful neuropathy at that time, but he had discomfort in the legs and feet with prolonged sitting, walking, and standing.    

The Veteran underwent a VA arteries and veins examination in July 2009.  He complained of his legs going numb and states he had to stop playing music because of that.  He also stated that his left hand goes to sleep.  His legs and hands fall asleep at night and he has to move them to "get them going."  The bilateral lower extremity physiologic arterial examination was normal and bilateral ankle to brachial indices were normal.  There was no evidence of finger skin arterial occlusive disease.  The examiner noted that there was no evidence of any peripheral vascular disease.  

An October 2009 VA medical record indicates the Veteran was seen for follow-up of chronic medical problems.  He reported that his right leg falls asleep sometimes, particularly after sitting for greater than 30 minutes.  He was asking for a cane.  

In January 2010, the Veteran presented to VA for routine foot care.  He denied pain, redness, numbness or break in skin in feet or around toenails.  He also denied a change to, or new onset of a neurologic (numbness) problem in the feet.  

Lower extremities

The RO evaluated the Veteran's lower extremity peripheral neuropathy pursuant to Diagnostic Code 8520, which addresses paralysis of the sciatic nerve.  Under this provision, complete paralysis of the sciatic nerve - the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost - warrants an 80 percent evaluation.  Incomplete paralysis of the sciatic nerve is evaluated as follows: severe, with marked muscular atrophy (60 percent); moderately severe (40 percent); moderate (20 percent); and mild (10 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
 
The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

The words "moderate", "moderately severe", and "severe" are not defined in the rating schedule and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  

In reviewing the record, the Board finds that the Veteran's disability picture approximates no more than moderate incomplete paralysis of the sciatic nerve and that an evaluation greater than 20 percent is not warranted for either lower extremity.  The Board has considered the examiner's comments that the Veteran's neuropathy is moderately severe.  However, this characterization is not consistent with the objective findings. While examinations show evidence of moderate sensory loss on the legs and feet, motor strength was full and deep tendon reflexes were largely normal, with the exception of ankle jerks on the May 2009 examination.  Further, the Veteran's neuropathy is not described as painful and gait was described as normal on VA examinations.  

At no time during the appeal period has the Veteran's peripheral neuropathy been more than 20 percent disabling in either lower extremity and staged ratings are not warranted.  See Fenderson.

Upper extremities

The RO evaluated the Veteran's upper extremity peripheral neuropathy pursuant to Diagnostic Code 8515, which addresses paralysis of the median nerve.  Under this provision, complete paralysis of the median nerve - the hand inclined to the ulnar side, the index and middle fingers more extend than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; and flexion of wrist weakened; and pain with trophic disturbances - warrants a 70 percent rating for the major hand and a 60 percent rating for the minor hand.  Incomplete paralysis is evaluated as follows: severe (50 percent major hand; 40 percent minor hand); moderate (30 percent major hand; 20 percent minor hand); and mild (10 percent major or minor hand).  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran is right handed and thus, his right upper extremity is considered the major extremity.  38 C.F.R. § 4.69 (2010).  

The evidence of record shows that the Veteran has also been diagnosed with bilateral carpal tunnel syndrome.  Examinations of record have not differentiated the neurological findings and it is unclear which symptoms are related to service-connected peripheral neuropathy versus those symptoms related to nonservice-connected carpal tunnel syndrome.  When it is not possible to separate the effects of the service-connected condition from any nonservice- connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's disability picture approximates no more than moderate incomplete paralysis of the median nerve and that evaluations greater than 30 percent for the right upper extremity and 20 percent for the left upper extremity are not warranted.  In making this determination, the Board has again considered the examiner's comments that the Veteran's neuropathy is moderately severe.  The Board, however, does not consider the objective findings consistent with this characterization.  While VA examinations show evidence of moderately decreased pinprick and light touch sensation, motor strength has consistently been reported as 5/5 and deep tendon reflexes were largely normal, with the exception of the triceps on the May 2009 examination.  Objective evidence does not show difficulties with fine motor activities or grip.  The Board has considered the Veteran's complaints but does not find the overall disability severe. 

At no time during the appeal period has the Veteran's peripheral neuropathy been more than 30 percent disabling in the right upper extremity or more than 20 percent disabling in the left upper extremity and staged ratings are not warranted.  See Fenderson.

As to all issues, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  Thus, as the Veteran's disabilities are contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.


ORDER

For the period beginning October 22, 2007, an evaluation greater than 20 percent for diabetes mellitus type 2 is denied.

For the period beginning October 22, 2007, an evaluation greater than 60 percent for atherosclerotic heart disease is denied.  

For the period beginning October 22, 2007, an evaluation greater than 20 percent for right lower extremity peripheral neuropathy is denied.

For the period beginning October 22, 2007, an evaluation greater than 20 percent for left lower extremity peripheral neuropathy is denied.  

For the period beginning October 22, 2007, an evaluation greater than 30 percent for right upper extremity peripheral neuropathy is denied.  

For the period beginning October 22, 2007, an evaluation greater than 20 percent for left upper extremity peripheral neuropathy is denied.


REMAND

In March 2010, the RO denied entitlement to TDIU.  On April 6, 2010, the RO advised the Veteran that his VA records were being transferred to the Board.  On April 27, 2010, the Board received a statement from the Veteran wherein he stated that he "would like to make some observations on the reasons for [VA's] denial to [his] additional rating."  He then went on to discuss prior employment and indicated that he had not worked since 2008.  On review, it appears the Veteran intended to appeal the March 2010 decision.  See 38 C.F.R. §§ 19.26, 20.300, 20.302 (2010).  Thus, the claim must be remanded to allow the RO to provide the Veteran with a statement of the case on the issue of entitlement to TDIU.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing entitlement to TDIU.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The Veteran should be advised that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


